Exhibit 99.1 PartI FINANCIAL INFORMATION Item 1. Financial Statements ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Financial Condition (in thousands) September 30, 2008 December31, 2007 (unaudited) ASSETS Cash and cash equivalents $ 824,987 $ 576,416 Cash and securities segregated, at market (cost: $2,356,919 and $2,366,925) 2,359,854 2,370,019 Receivables, net: Brokers and dealers 363,551 493,873 Brokerage clients 603,906 410,074 Fees, net 534,189 729,636 Investments: Deferred compensation related 518,586 547,473 Other 357,349 367,608 Furniture, equipment and leasehold improvements, net 374,121 367,279 Goodwill, net 2,893,029 2,893,029 Intangible assets, net 248,673 264,209 Deferred sales commissions, net 141,903 183,571 Other assets 206,892 165,567 Total assets $ 9,427,040 $ 9,368,754 LIABILITIES AND PARTNERS’ CAPITAL Liabilities: Payables: Brokers and dealers $ 255,839 $ 161,387 Brokerage clients 2,575,552 2,728,271 AllianceBernstein mutual funds 85,065 408,185 Accounts payable and accrued expenses 396,999 389,300 Accrued compensation and benefits 688,699 458,861 Debt 761,987 533,872 Non-controlling interest in consolidated entities 192,147 147,652 Total liabilities 4,956,288 4,827,528 Commitments and contingencies (See Note 7) Partners’ capital: General Partner 45,408 45,932 Limited partners: 260,989,769 and 260,341,992 units issued and outstanding 4,526,989 4,526,126 Capital contributions receivable from General Partner (25,110 ) (26,436 ) Deferred compensation expense (87,091 ) (57,501 ) Accumulated other comprehensive income 10,556 53,105 Total partners’ capital 4,470,752 4,541,226 Total liabilities and partners’ capital $ 9,427,040 $ 9,368,754 See Accompanying Notes to Condensed Consolidated Financial Statements. 1 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Income (in thousands, except per unit amounts) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Revenues: Investment advisory and services fees $ 713,229 $ 870,282 $ 2,325,098 $ 2,490,961 Distribution revenues 96,711 120,289 313,948 351,438 Institutional research services 124,854 103,552 353,594 305,355 Dividend and interest income 18,937 72,665 71,251 211,042 Investment gains (losses) (131,920 ) 10,200 (187,094 ) 69,974 Other revenues 28,230 30,856 89,697 91,201 Total revenues 850,041 1,207,844 2,966,494 3,519,971 Less: Interest expense 9,050 55,022 32,857 164,040 Net revenues 840,991 1,152,822 2,933,637 3,355,931 Expenses: Employee compensation and benefits 328,614 446,938 1,190,484 1,363,350 Promotion and servicing: Distribution plan payments 69,994 86,230 227,885 248,754 Amortization of deferred sales commissions 19,324 23,739 61,861 73,253 Other 50,013 61,192 164,653 182,612 General and administrative 114,333 141,894 407,326 420,551 Interest on borrowings 2,117 5,965 11,933 20,484 Amortization of intangible assets 5,179 5,179 15,537 15,537 Total expenses 589,574 771,137 2,079,679 2,324,541 Operating income 251,417 381,685 853,958 1,031,390 Non-operating income 4,921 3,353 13,264 11,566 Income before income taxes and non-controlling interest in earnings of consolidated entities 256,338 385,038 867,222 1,042,956 Income taxes 27,258 34,574 88,294 86,295 Non-controlling interest in earnings of consolidated entities, net of tax 9,551 2,382 31,667 5,949 Net income $ 219,529 $ 348,082 $ 747,261 $ 950,712 Net income per unit: Basic $ 0.83 $ 1.33 $ 2.84 $ 3.62 Diluted $ 0.83 $ 1.32 $ 2.83 $ 3.60 See Accompanying Notes to Condensed Consolidated Financial Statements. 2 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net income $ 747,261 $ 950,712 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of deferred sales commissions 61,861 73,253 Amortization of non-cash deferred compensation 47,265 37,483 Depreciation and other amortization 75,511 78,283 Unrealized losses (gains) on deferred compensation related investments 194,296 (49,706 ) Other, net 25,884 1,627 Changes in assets and liabilities: Decrease in segregated cash and securities 79,923 721,477 Decrease (increase) in receivable from brokers and dealers 88,376 (290,503 ) (Increase) decrease in receivable from brokerage clients (235,560 ) 114,685 Decrease (increase) in fees receivable, net 181,512 (134,991 ) (Increase) in investments (235,193 ) (211,500 ) (Increase) in deferred sales commissions (20,193 ) (65,931 ) (Increase) in other assets (44,628 ) (19,689 ) Increase (decrease) in payable to brokers and dealers 139,205 (136,988 ) (Decrease) in payable to brokerage clients (115,086 ) (284,728 ) (Decrease) in payable to AllianceBernstein mutual funds (323,120 ) (71,430 ) (Decrease) increase in accounts payable and accrued expenses (29,798 ) 10,981 Increase in accrued compensation and benefits 236,677 512,760 Increase in non-controlling interest in consolidated entities 14,924 74,815 Net cash provided by operating activities 889,117 1,310,610 Cash flows from investing activities: Purchases of investments (22,213 ) (17,223 ) Proceeds from sales of investments 32,778 46,251 Additions to furniture, equipment and leasehold improvements (61,241 ) (87,852 ) Net cash used in investing activities (50,676 ) (58,824 ) Cash flows from financing activities: Repayment of commercial paper, net (475,443 ) (191,566 ) Proceeds from bank loans, net 693,000 — Increase (decrease) in overdrafts payable 45,123 (5,792 ) Cash distributions to General Partner and unitholders (835,137 ) (1,017,702 ) Capital contributions from General Partner 2,583 2,700 Additional investment by Holding with proceeds from exercise of compensatory options to buy Holding Units 13,353 41,446 Purchases of Holding Units to fund deferred compensation plans, net (3,202 ) (12,530 ) Net cash used in financing activities (559,723 ) (1,183,444 ) Effect of exchange rate changes on cash and cash equivalents (30,147 ) 14,004 Net increase in cash and cash equivalents 248,571 82,346 Cash and cash equivalents as of beginning of period 576,416 546,777 Cash and cash equivalents as of end of period $ 824,987 $ 629,123 Non-cash financing activities: Additional investment by Holding through issuance of Holding Units to fund deferred compensation plans $ 18,604 $ — See Accompanying Notes to Condensed Consolidated Financial Statements. 3 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements September 30, 2008 (unaudited) The words “we” and “our” refer collectively to AllianceBernstein Holding L.P. (“Holding”) and AllianceBernstein L.P. and its subsidiaries (“AllianceBernstein”), or to their officers and employees. Similarly, the word “company” refers to both Holding and AllianceBernstein. Where the context requires distinguishing between Holding and AllianceBernstein, we identify which of them is being discussed. Cross-references are in italics. These statements should be read in conjunction with AllianceBernstein’s audited consolidated financial statements included in AllianceBernstein’s Form10-K for the year ended December31, 2007. 1. Business Description and Organization AllianceBernstein provides research, diversified investment management, and related services globally to a broad range of clients. Our principal services include: • Institutional Investment Services – servicing our institutional clients, including unaffiliated corporate and public employee pension funds, endowment funds, domestic and foreign institutions and governments, and affiliates such as AXA and certain of its insurance company subsidiaries, by means of separately managed accounts, sub-advisory relationships, structured products, collective investment trusts, mutual funds, hedge funds, and other investment vehicles. • Retail Services – servicing our individual clients, primarily by means of retail mutual funds sponsored by AllianceBernstein or an affiliated company, sub-advisory relationships in respect of mutual funds sponsored by third parties, separately managed account programs sponsored by financial intermediaries worldwide, and other investment vehicles. • Private Client Services – servicing our private clients, including high-net-worth individuals, trusts and estates, charitable foundations, partnerships, private and family corporations, and other entities, by means of separately managed accounts, hedge funds, mutual funds, and other investment vehicles. • Institutional Research Services – servicing institutional clients seeking independent research, portfolio strategy, and brokerage-related services. We also provide distribution, shareholder servicing, and administrative services to the mutual funds we sponsor. We provide a broad range of services with expertise in: • Value equities, generally targeting stocks that are out of favor and that may trade at bargain prices; • Growth equities, generally targeting stocks with under-appreciated growth potential; • Fixed income securities, including both taxable and tax-exempt securities; • Blend strategies, combining style-pure investment components with systematic rebalancing; • Passive management, including both index and enhanced index strategies; • Alternative investments, such as hedge funds, currency management, and venture capital; and • Asset allocation, by which we offer specifically-tailored investment solutions for our clients (e.g., customized target date fund retirement services for institutional defined contribution clients). We manage these services using various investment disciplines, including market capitalization (e.g., large-, mid- and small-cap equities), term (e.g., long-, intermediate-, and short-duration debt securities), and geographic location (e.g., U.S., international, global, and emerging markets), as well as local and regional disciplines in major markets around the world. Our independent research is the foundation of our business.Our research disciplines include fundamental research, quantitative research, economic research, and currency forecasting capabilities.In addition,we have created several specialized research units, including one unit that examines global strategic changes that can affect multiple industries and geographies, and another dedicated to identifying potentially successful innovations within private early-stage and later-stage high potential growth companies. 4 As of September 30, 2008, AXA, a société anonyme organized under the laws of France and the holding company for an international group of insurance and related financial services companies, AXA Financial,Inc. (an indirect wholly-owned subsidiary of AXA, “AXA Financial”), AXA Equitable Life
